Citation Nr: 0842911	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  07-39 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1999 
through August 2003. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  Notice of the decision was provided to the 
veteran on July 23, 2005.  The Board notes that the veteran's 
file has subsequently been transferred to the St. Petersburg, 
Florida regional office.

The veteran testified before the undersigned at a travel 
board hearing in July 2008.  A transcript of that hearing is 
of record.

Historically, the Board notes that the veteran's claim for 
service connection for an adjustment disorder was initially 
denied by way of a July 2005 rating decision.  In October 
2005, the veteran submitted a letter stating that he wanted 
his claim to be reconsidered.  A letter sent to the veteran 
in November 2005, explained that his claim for adjustment 
disorder had been previously denied in July 2005, and noted 
that the appeal period for that decision had expired, that 
the decision was now final, and that absent the submission of 
new and material evidence the claim would not be reopened and 
considered.  A similar letter was provided to the veteran in 
April 2006.  The appeal period for the July 2005 rating 
decision had not expired, however.  Rather, the veteran had 
until July 23, 2006, to appeal the July 2005 decision.  
38 C.F.R. §§ 20.302, 20.1103 (2008).  As such, because the 
veteran was provided misinformation during a time when he 
still had the opportunity to appeal the July 2005 rating 
decision, the Board will loosely interpret the October 2005 
statement as a notice of disagreement as to the July 2005 
rating decision.  The rating decision on appeal is the July 
2005 rating decision, and the issue on appeal is service 
connection for an acquired psychiatric disorder, and not a 
claim to reopen based on new and material evidence.

Further, although the RO characterized the disability on 
appeal as adjustment disorder, the Board finds that the 
disability is more appropriately characterized as an acquired 
psychiatric disorder, because several different psychiatric 
disorders have been diagnosed over the years since the 
initial diagnosis of adjustment disorder, and the record is 
unclear regarding the precise diagnosis to describe the 
veteran's mental disorder.


REMAND

The veteran contends that his psychiatric problems originated 
during active duty while stationed aboard a Navy ship.  
Specifically, the veteran provided a history of being 
involved several violent altercations, including a time when 
he attempted to throw someone overboard but was pulled off 
the man by other service members.  His wife, who served 
aboard the same ship, testified that she had witnessed the 
violent and often unprovoked outbursts.  The veteran also 
noted that he saw the psychiatrist on the Navy ship, and she 
determined that he was depressed and put him on Zoloft.  See 
July 2008 Board hearing.

In this case, a September 1999 entrance examination noted a 
normal psychiatric evaluation.  Service treatment records 
include a November 2001 entry indicating that the veteran had 
been referred by the captain for consideration for 
pharmacotherapy.  The examiner noted that the veteran had 
been sent to the brig several times for fights and threats.  
A mental status evaluation resulted in an Axis I diagnosis of 
adjustment disorder, and an Axis II diagnosis of schizoid 
traits.  The examiner noted that his mood was euthymic and 
stated that the veteran was a man who needed space on a 
regular basis, noting that the veteran found it to be 
exceedingly stressful to be in a group of people at close 
quarters without escape for 24 hours per day.  A December 
2001 entry noted that the veteran's condition had improved 
and he was cleared for duty.

The record also contains evidence of a current mental 
disorder.  Most recently, an April 2008 psychiatric note from 
the Orlando VA Outpatient Clinic diagnosed the veteran with 
schizoaffective disorder.  At this 2008 examination, the 
veteran reported that he first became ill in the Navy, saw a 
psychiatrist and was put on antidepressants.  At this 
examination, as well as during his July 2008 Board hearing, 
the veteran reported that he had several violent outbursts in 
the Navy, including a time when he tried to throw a sailor 
overboard, but voices told him to stop; and he also noted 
that he heard muffled voices during his time in the military.   

Additionally, outpatient treatment records dated from June 
2006 through April 2008 from the Tampa VA medical center 
contain several entries diagnosing the veteran with 
schizoaffective disorder, (see progress notes dated in 
October and December of 2006; March, April, July and August 
of 2007; and, January and April 2008), in addition to an 
October 2006 mental health consult diagnosing the veteran 
with a psychotic disorder not otherwise specified, rule out 
Bipolar I disorder.  At this October 2006 examination the 
veteran noted that he once stayed up for three nights while 
in the Navy and spent most of the night working out because 
he felt energized.  Other evidence of a mental disability 
includes a May 2006 QTC examination which did not render an 
Axis I diagnosis, but noted an Axis II diagnosis of 
personality disorder not otherwise specified, with schizoid 
traits.

The Board notes that VA regulations require VA to provide a 
medical examination or obtain a medical opinion based on the 
evidence of record if VA determines it is necessary to decide 
the claim.  See 38 C.F.R. § 3.159(c)(4) (2008).  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, despite the October 2007 VA examination which 
determined that the veteran did not meet the criteria for a 
mental disorder, because the record contains both an in-
service notation of a mental disability (adjustment disorder 
with schizoid traits), and evidence of a current mental 
disability-schizoaffective disorder, the Board finds that a 
remand is necessary to afford the veteran another VA 
examination, which includes a nexus opinion on the question 
of whether his currently diagnosed acquired psychiatric 
disorder (schizoaffective disorder) is attributable to his 
military service, including whether it is a part of the same 
disease process as the November 2001 in-service notation of 
adjustment disorder with schizoid traits.


In summary, the Board will remand to obtain a new VA 
examination and nexus opinion to determine whether it is at 
least as likely as not that the veteran has an acquired 
psychiatric disorder which is attributable to his military 
service.  

Further, the Board notes that a component of the veteran's 
claim stems from his assertion that he experienced severe and 
unprovoked violent outbursts that resulted in him facing 
disciplinary action.  A copy of the veteran's service 
personnel records should therefore be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact all appropriate service 
records depositories to obtain the 
veteran's complete service personnel 
file.  Negative replies should be 
included in the claims file.  

2.  Obtain the veteran's VA treatment 
records prepared since April 2008, and 
associate the records with the claims 
folder.

3.  Schedule the veteran for 
psychological testing and psychiatric 
evaluation.  An examiner should then be 
asked to review the record, including the 
results of psychological testing, examine 
the veteran, and if a diagnosis of an 
acquired psychiatric disorder is 
confirmed, provide an opinion as to the 
medical probabilities that the veteran's 
currently diagnosed acquired psychiatric 
disorder is traceable to his period of 
active military service.  

Specifically, the examiner should render 
an opinion as to whether it is at least 
as likely as not (a 50 percent 
probability or greater) that the 
veteran's psychiatric disorder had its 
onset in service or is otherwise 
attributable to military service, 
including a statement as to whether his 
current schizoaffective disorder is 
related to the November 2001 in-service 
notation referencing adjustment disorder 
with schizoid traits.  The examiner 
should also be asked to review the 
veteran's service personnel records and 
make a determination as to whether any 
behavioral problems identified in service 
were a precursor to his current 
disability.

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.  (Should 
the veteran fail to report for the 
examination, the medical nexus opinion 
should be sought based on a review of the 
record.)

The AOJ should make sure that the 
examination report complies with this 
remand and the questions presented in the 
examination request, especially with 
respect to detailing any connection to 
military service.  If the report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

4.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



               
_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




